Citation Nr: 1110992	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-00 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee sprain.  

2.  Entitlement to service connection for residuals of a right knee injury.  

3.  Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD), to include manic depression, major depression, and bipolar disorder.  

4.  Entitlement to service connection for an unspecified bilateral leg condition.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as breathing problems, and as due to a qualifying chronic disability.  

6.  Entitlement to service connection for chronic fatigue syndrome, to include as manifested by muscle pain, joint pain, and a sleep disorder.

7.  Entitlement to service connection for irritable bowel syndrome.  

8.  Entitlement to service connection for heartburn.  

9.  Entitlement to service connection for allergic dermatitis.  

10.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1992, including foreign service in Southwest Asia from December 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and May 2006 decisions rendered by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2007, the Veteran testified during a hearing held at the RO before RO personnel.  A transcript of the proceeding is of record.  

The Board notes that the RO certified three additional issues on appeal, namely entitlement to service connection for muscles pains, joint pains, and a sleep disorder.  In the decision herein, the Board is granting service connection for chronic fatigue syndrome.  Since the disability is manifested by muscle pains, joint pain, and a sleep disorder, the Board has combined the issues as components of the claim for chronic fatigue syndrome.  

The issues of entitlement to service connection for a right knee disability and for a migraine headache disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  

2.  Although the Veteran injured his left knee during active duty service, the weight of the evidence does not indicate that it resulted in a chronic disability, or that any current left knee disability is related to the injury incurred during active duty service.   

3.  A psychiatric disorder manifested by depression, bipolar disorder, or manic depression did not have its onset during service and is not otherwise shown to be related to such service.  

4.  A bilateral leg condition, other than muscle and joint pains associated with chronic fatigue syndrome is not caused by or aggravated by service-connected low back disability.  

5.  COPD is due to the Veteran's history of tobacco abuse and is not otherwise related to active duty military service.  

6.  Affording the Veteran the benefit of the doubt, chronic fatigue syndrome, manifested by muscle aches, poor sleep, headaches, joint pain, and sensitivity to light, is a medically unexplained chronic multisymptom illness that is presumptively related the Veteran's service in the Persian Gulf.  

7.  Irritable bowel syndrome was not shown during service and the weight of the competent evidence does not show a current disability manifested by irritable bowel syndrome.  

8.  Heartburn did not have its onset during service and is not otherwise shown to be related to such service.  

9.  The Veteran was treated for ringworm and chigger bites during service.  A chronic skin condition was not shown.  The Veteran is diagnosed with allergic dermatitis.  Allergic dermatitis is not due to or aggravated by the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1117; 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2010).

2.  The criteria for service connection for an acquired psychiatric disability, other than PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1117; 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2010).

3.  The criteria for service connection for an unspecified bilateral leg disability, claimed as secondary to service-connected degenerative disc disease of the thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  The criteria for service connection for chronic obstructive pulmonary disease have not been met.  38 U.S.C.A. §§ 1110, 1117; 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2010).

5.  Chronic fatigue syndrome is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010). 

6.  The criteria for service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117; 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2010).

7.  The criteria for service connection for a heartburn disability have not been met.  38 U.S.C.A. §§ 1110, 1117; 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2010).

8.  The criteria for service connection for a chronic skin condition manifested by allergic dermatitis have not been met.  38 U.S.C.A. §§ 1110, 1117; 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In May 2005 and January 2006 letters, VA satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection as well as claims based on Gulf War Undiagnosed Illness and explained VA's duties to assist him in obtaining evidence relevant to the claims.  

In addition, the United States Court of Appeals for Veterans Claims has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, a March 2006 letter advised the Veteran of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and service personnel records are in the file.  In addition, the RO has obtained identified VA outpatient treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  Here, the Veteran underwent VA examinations in July 2005 and March 2006.  These examinations included findings documenting the Veteran's current disabilities and are considered adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.


II.  Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established, however, for a current disability on the basis of a presumption.  See, e.g., 38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness.  

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-59972 (September 29, 2010)(Amending 38 C.F.R. § 3.317 to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing of discussing them.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7)(i-iii); 75 Fed. Reg. 59968-59972 (September 29, 2010).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  


III.  Analysis

A.  Left Knee Disability 

The Veteran contends that a current left knee disability is due an injury sustained during service.  He does not allege that such constitutes an undiagnosed illness warranting consideration under 38 C.F.R. § 3.317.  During his hearing at the RO, he stated that he sprained his left knee in 1990.  He did not recall the circumstances of the injury or any treatment received while in service.  Following discharge from service, he stated that he did not seek any medical attention for a left knee disability until approximately 2005.  

The Board has reviewed the evidence of record, but finds that the preponderance of the evidence is against the claim.  The service treatment records do document treatment for a left knee injury during service, as alleged.  In this respect, in November 1990, he was seen for treatment for a twisted knee.  At that time, physical examination revealed no swelling or redness and he was assessed with patellofemoral pain syndrome.  

While documenting an in-service injury, the Veteran's service treatment records, do not suggest that the conditioned developed into a chronic disability.  Rather, the remainder of the service treatment records shows no treatment for the left knee condition and his discharge examination was normal.  

In addition, there is a lack of persuasive evidence showing continuity of left knee symptomatology since discharge.  As noted, the Veteran was unable to describe postservice treatment but estimated he started receiving medical treatment some 13 years following discharge.  

As to the current evidence of record, there is conflicting evidence as to whether the Veteran has a current left knee disability.  On VA examination in July 2005, for example, an x-ray revealed no traumatic or degenerative changes.  Physical examination revealed normal range of motion and no pain on palpation or during movement.  Despite such, there were findings of pain and fatigability upon repetitive motion.  In addition, the examiner noted that the left knee condition limited the Veteran's ability to engage in recreational activities.  Thus, while the Court has stated that pain alone does not constitute a disability, (see Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)) here, the subjective and objective findings, while mild, do reveal a current left knee disability.  In addition, the findings on VA examination in March 2006 confirm the presence of a left knee disability.  While x-rays were again interpreted as normal, the examiner noted some crepitation in the range of motion and included an assessment of chronic pain in knees.  

What the probative evidence does not reveal, however, is that a current left knee disability is related to the Veteran's left knee injury during service or is otherwise due to service.  In this respect, the Board finds probative the March 2006 VA examiner's opinion that the left knee sprain healed during service and did not result in a chronic disability as well as his opinion that a current left knee disability was less likely than not due to such knee injury.  

Although the Veteran is competent to report symptoms such as left knee pain, the Board must still weigh his lay statements against the medical evidence of record. Layno v. Brown, 6 Vet. App. at 465.  To the extent that the Veteran may be asserting a claim of continuity of symptoms since his in service injury, the Board does not find his statements to be credible, as they are inconsistent with probative and objective medical evidence of record, to include the opinion from the VA examiner, which show that his in-service left knee injury did not result in any chronic residual disability.   

Thus, the Board finds that the negative VA professional opinion outweighs the Veteran's lay observations.  The March 2006 VA examination included a physical examination of the Veteran, a review of the record, and provided rationale for the negative findings.  The Board finds this evidence to carry significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  This evidence outweighs the lay opinion/history of the Veteran.  Thus, as a nexus between the Veteran's claimed left knee disability and his in-service injury has not been established, and the claim fails on this basis.

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

B.  Acquired Psychiatric Disorder Other Than PTSD

The Veteran asserts his "life fell apart" after he left the Army.  He states that upon returning from the Persian Gulf, his wife filed for divorce.  He reports that he sought treatment for his mental health issues in 1999 and receives current treatment for depression.  

The Board has reviewed the evidence of record, but finds that the preponderance of the evidence is against the claim.  As an initial matter, the Board is not considering whether the Veteran has PTSD or whether such is related to his military service.  The RO adjudicated a claim for such in May 2008 and the Veteran has not appealed that decision.  

As to any other acquired psychiatric disability, however, the Veteran's service treatment records do not reveal complaints or treatment for such.  Upon his discharge examination from the Army in 1992, the Veteran checked a box indicating a past or current history of "depression or excessive worry."  A psychiatric evaluation as part of his discharge examination, however, was normal.  

The first objective evidence of a psychiatric disorder was not until 1998, approximately 7 years after his separation from service.  At that time, the Veteran was treated by VA for depression after being admitted on an emergency basis because he recently broke up with his girlfriend and was feeling hopeless, helpless, and worthless.  It was noted that he had been depressed for the last month.  There were reports of ongoing alcohol abuse, but no indication that a current psychiatric disorder was due to his military service.  Rather, the record suggests that his depression was associated with recent relationship problems.  

Significantly, the Veteran does not report continuity of symptomatology since service.  In this regard, the Board notes that the Veteran he had received treatment for an acquired psychiatric disability between service and his initial treatment in March 1998.  Furthermore, the history obtained during the March 1998 treatment suggests an onset of symptoms one month prior to admission.  Well after the Veteran's separation from active duty.   

In sum, while the Board regrets that the Veteran may have had mental health problems following discharge from service, the weight of the probative evidence is against a finding that a current psychiatric disorder is due to or aggravated by his active duty service.   

C.  Bilateral Leg Condition

The Veteran alleges that he has a bilateral leg disability that is secondary to his service-connected low back disability.  During the RO hearing in May 2007, the Veteran described the condition as a "tingling, hurting sensation."  He reported that the legs ached and throbbed.  He stated his belief that the low back disability was possibly affecting his legs and causing them to itch, tingle, and ache.  

In addition to the legal criteria above, establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran's VA outpatient treatment records show complaints of bilateral leg pain and aching.  For example, in a March 2005 treatment note, he reported that by the end of the afternoon he had low back pain and bilateral leg pain.  September 2005 and March 2006 records also contain his reports of bilateral leg pain.  These records, however, do not contain competent medical evidence attributing the bilateral leg disorder to the low back condition.  Rather, one report indicates that the Veteran has arthritis and another report describes the pain as arthralgia.  

The VA examination report includes similar findings.  For example, when examined by VA in July 2005, the examiner noted that the Veteran had degenerative disc disease and spondylosis of the lumbar spine.  However, there were no findings of associated neurological symptoms.  Deep tendon reflexes were +1 and straight leg raising was negative from both a sitting and lying position.  In addition, a pinprick test revealed normal sensitivity.  

When examined by VA in June 2008, the Veteran did not report any sensory or motor disturbances in the lower extremities.  The examiner noted that he did not have any muscular weakness in the lower extremities.  There was no impairment of bladder or bowel functioning and he did not have erectile dysfunction.  While straight leg raising produced spasms in the back, a neurological examination showed "no objective sensory or motor loss in any of the extremities."  Deep tendon reflexes were +2, Babinski sign was negative, and there was no sensory loss in the extremities.  

These findings are afforded more probative weight than the Veteran's lay opinion addressing the relationship between a bilateral leg and low back disability.  That is, the objective medical evidence does not show that the Veteran's service connected back disability results in any neurological impairment or any other disability of the lower extremities.   In sum, the weight of the evidence is against the claim.  Accordingly, the claim must be denied.  

In denying this claim, the Board acknowledges that the Veteran has some disability of his legs.  Furthermore, his complaints regarding muscle aches and joint pain are credible.  However, to the extent that these symptoms are attributable to chronic fatigue syndrome, the matter is addressed in the Board's decision as to the claim for chronic fatigue syndrome.  The Board's decision, herein, only addresses the relationship between a bilateral leg condition and the service-connected low back condition.  

D.  COPD

As to this claim, the Veteran asserts that a current breathing problem is related to treatment for a lung condition during service or is otherwise due to service in the Persian Gulf.  Specifically, he describes treatment for bronchitis during service and after returning from the Gulf, treatment for a viral disorder.  He stated that he was exposed to oil well fires in the Gulf as well as fumes from tanks.  (See Transcript at 9.)  

The Veteran's service treatment records confirm treatment for bronchitis in September 1991.  They also note the Veteran's history of smoking 1 1/2 packs a day for the past 6 years.  In January 1992, he was treated for a viral syndrome.  He was provided Dimetapp and told to rest.  On his discharge examination, he described shortness of breath and chest pain when running.  A clinical evaluation of the lungs and chest, however, was normal and a chest x-ray revealed no abnormalities.  

The post-service records show treatment for COPD.  For example, COPD was found during a Gulf War Registry examination in April 2005.  A pulmonary function study conducted in March 2006 found "possible early obstructive pulmonary impairment."  The findings were reportedly due to a mild degree of small airway disease and/or the earliest states of emphysema.  A VA examination, dated in March 2006, noted that the Veteran had a history of smoking since the age of 14.  

The Board has considered this and other evidence of record, but finds that the preponderance of the evidence is against the claim.  First, while the evidence establishes service in the Southwest Asia Theatre of Operations, the evidence does not establish that he has an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by breathing problems.  Rather, the objective medical evidence clearly demonstrates that the Veteran has a diagnosed disability manifested by COPD.  

The weight of the evidence also reveals that COPD was first diagnosed following discharge from service.  While the Veteran was treated for bronchitis and an unspecified viral syndrome during service, there is no credible evidence to suggest that such resulted in a chronic disability or that the currently diagnosed COPD is related to such incidents during service.  Rather, the weight of the evidence demonstrates that COPD is due to the Veteran's long history of smoking.  For instance, the Gulf War Registry examiner indicated that COPD was due to the Veteran's history of heavy smoking.  A March 2005 VA outpatient treatment records note stated that the Veteran had a two-pack a day smoking habit.  In addition, the VA examiner in March 2006 indicated that the mild COPD started after service.  

With respect to tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2002 and Supp. 2009).  However, the VA General Counsel has held that neither 38 U.S.CA. § 1103(a), nor its implementing regulations at 38 C.F.R. § 3.300 (2009), bar a finding of secondary service connection for a disability related to use of tobacco products after service.  VAOPGCPREC 6-03 (Service Connection for Cause of Disability or Death, 69 Fed. Reg. 25178 (2004)).  

According to the VA General Counsel opinion, where secondary service connection for disability due to smoking is at issue, adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would have occurred but for the use of tobacco products caused by the service-connected disability. If these questions are answered in the affirmative, the secondary disability may be service connected.  Id.

Here, the evidence demonstrates that the Veteran has a long history of smoking that started prior to entry onto active duty.  There is no contention or supportive evidence that a service-connected disability caused the Veteran to use tobacco products.  Thus, the criteria for secondary service connection are not met.  

E.  Chronic Fatigue Syndrome

The Veteran claims that he has a medically unexplained chronic multisymptom illness manifested by chronic fatigue syndrome.  The legal criteria for service connection described above are also applicable to the claim for service connection for chronic fatigue syndrome (CFS). 

For VA purposes, the diagnosis CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following (i) acute onset of the condition, (ii) low-grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes,(v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a.  

Here, a review of the Veteran's service treatment records does not reveal evidence of CFS.  During VA mental health treatment in 2005, however, he reported that he had aches in his joints and was progressively tired.  He also complained of an inability to obtain a good night's sleep.  In addition, during the Persian Gulf War Registry examination in 2005, while CFS was not diagnosed, he reported general fatigue and pain in his thighs.  Similarly, a March 2005 VA outpatient treatment records noted his complaints of feeling tired all the time and poor sleep.  

He was afforded a VA examination in March 2006.  Therein, a VA physician noted the Veteran's reports of muscle aches, poor sleep, headaches, sensitivity to light, migratory joint pain, and fatigue.  The examiner noted that the Veteran had six symptoms out of ten and therefore met the criteria for a diagnosis of CFS.  

The Board has considered this evidence as well other relevant evidence of record, and, after affording the Veteran the benefit of the doubt, finds that the criteria for service connection for CFS are met.  In short, while the evidence does not show treatment for CFS during active duty service, compensation under 38 C.F.R. § 3.317 requires only a diagnosis of CFS and the requisite service in the Persian Gulf.  Here, there is a diagnosis.  The diagnosis notes that the disability includes the muscle aches, joint pains, and sleep disorder.  There is no contrary medical evidence as to the etiology of CFS.  Accordingly, the benefits sought on appeal are granted.  

F.  Irritable Bowel Syndrome and Heartburn

In November 2005, the Veteran claimed service connection for irritable bowel syndrome and heartburn.  He alleged that he did not have the condition prior to service but developed it after returning from Iraq.  As to the claim for heartburn, he alleged current treatment at the VA medical center.  During the hearing at the RO, he reported having stomach and/or intestinal pain three times per week and stated that eating or drinking certain foods caused diarrhea.  (See Transcript at 11.)  He did not receive current treatment for the condition.  

The Board has reviewed the Veteran's lay testimony and other relevant evidence of record, but finds that the preponderance of the evidence is against the claim.  First, a review of the Veteran's service treatment records does not reveal evidence of complaints or findings of irritable bowel syndrome or heartburn, nor is there evidence of such in the first post-service year.  

When examined for the Persian Gulf examination in April 2005, there were no complaints of physical examination findings of irritable bowel syndrome or heartburn.  The gastrointestinal examination was normal.  

Similarly, during the VA examination in March 2006, the examiner noted that the Veteran did not have any problems with the large or small intestine.  He gained 35 pounds in a year and a half.  Other than occasional once a month diarrhea, there was no abdominal pain, or disability requiring medical treatment.  

In addition, the VA outpatient treatment records do not show treatment for irritable bowel syndrome.  While they do contain references to abdominal pain, such was linked to his symptomatic gallstones and/or infection of the gallbladder.  

Here, while the Veteran reports symptoms of irritable bowel syndrome and heartburn during hearing testimony at the RO, the Board finds that his statements made in the course of medical treatment in which he denied any symptoms of irritable bowel syndrome and heartburn, and the competent medical findings which show no disorder manifested by either irritable bowel syndrome or heartburn are entitled to greater probative weight.  In short, the weight of the probative evidence does not show that he has a medically unexplained chronic multisymptom illness manifested by irritable bowel syndrome or a condition manifested by heartburn.  As such, the claims must be denied.  

G.  Skin Condition to include Allergic Dermatitis

In November 2005, the Veteran alleged that he had a skin condition since returning from Iraq.  Specifically, he stated that he tended to break out in hives when using certain products.  In his hearing testimony, he reported that his right hand peeled and cracked upon using certain hand soaps.  He also described a rash that started out on his left lower leg which would come and go.  (See Transcript at 14.)  

Upon review of the totality of the evidence, however, the Board finds that the preponderance of the evidence is against the claim.  First, the evidence does not show that the Veteran has an undiagnosed illness manifested by a skin condition.  Rather, the evidence reflects that while he has a skin condition such was diagnosed as allergic dermatitis.  Hence, the presumptive provisions of law relating to undiagnosed or unexplained chronic multisymptom illnesses are not for application.  

A review of the Veteran's service treatment records show treatment for ringworm on his upper back in July 1990.  He was given Lotrimin for treatment.  Later, in August 1990, he was treated for chigger bites to his feet, back, arms, and legs.  Other than those two conditions, the remainder of his service treatment records is silent for evidence of any chronic skin condition.  Notably, during his service discharge examination in January 1992, he denied any past or current skin condition.  A physical examination of the skin was normal.  Hence, the Veteran's service treatment records do not show treatment for a chronic skin condition.  

The VA outpatient treatment records do show occasional treatment for skin conditions.  (See, for example reports of December 2006 and March 2008.)  However, no treatment is documented in the first year following discharge from service.  Significantly, during the VA Gulf War examination in April 2005, there were no complaints of physical examination findings of a skin condition.  During the March 2006 VA skin examination, the Veteran did not report any skin condition affecting the hands.  Rather, he reported a rash, after using soap, usually below the right knee.  A physical examination revealed allergic dermatitis.  Significantly, the examiner opined that such started after discharge from service.  

In sum, the weight of the evidence does not show that the currently diagnosed skin condition had its onset during active duty service or is otherwise related to such service.  Accordingly, as the preponderance of the evidence is against the claim, the claim must be denied.  


ORDER

Service connection for a left knee sprain disability is denied.  

Service connection for an acquired psychiatric disability other than PTSD, to include manic depression, major depression, and bipolar disorder is denied.  

Service connection for an unspecified bilateral leg condition as secondary to service-connected low back disability and other than a disability manifested by lower extremity muscle aches or joint pain is denied.  

Service connection for chronic obstructive pulmonary disease, to include as due to a qualifying chronic disability, is denied.  

Service connection for chronic fatigue syndrome, to include as manifested by muscle pain, joint, and a sleep disorder is granted.  

Service connection for irritable bowel syndrome is denied.  

Service connection for heartburn is denied.  

Service connection for a skin condition manifested by allergic dermatitis is denied.  


REMAND

The Board finds that additional development is warranted prior to a decision on the claim for service connection for a right knee disability and for a migraine headache disability.  

As to the right knee claim, the Veteran reports that he has right knee pain during changes in the weather, such as rain or snow.  (See Transcript at 3.)  He does not allege that such constitutes an undiagnosed illness warranting consideration under 38 C.F.R. § 3.317.  His service treatment records reflect that in December 1991, he was treated for complaints of pain and popping along the medial joint line.  An x-ray did not reveal any abnormalities.  The assessment was an MCL strain.  Upon his discharge examination in January 1992 right knee symptoms were present and the examiner diagnosed retropatellar pain syndrome.  A VA examiner in March 2006 noted the Veteran's complaints of right knee pain.  The examiner noted that he had right knee arthralgia, however, no opinion was offered as to the etiology of the disability.  As such, further examination is required prior to issuing a decision on this matter.  

As to the claim for a migraine headache disorder, the Veteran's service treatment records do not reveal treatment for a headache disorder, however, in the decision herein, the Board is granting service connection for chronic fatigue syndrome.  In the March 2006 VA examination, the examiner appears to indicate that the headache disorder is a component of the chronic fatigue syndrome.  The associated VA outpatient treatment records, however, note treatment for migraines without any reference to the chronic fatigue syndrome.  Thus, there remains a question as to whether the migraine headaches are associated with the chronic fatigue syndrome.  Since the Board is precluded from exercising independent medical judgment, further examination is required.  

In addition, while the Veteran was afforded a VA examination for migraines in March 2006, no opinion was provided as to the etiology of the disability, to include whether it is related to the Veteran's active duty service.  As such, since the matter is being remanded for additional examination, an opinion should be provided as to the most likely etiology of the current disability.  

Accordingly, these matters are REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic and neurologic examinations.  Following a review of this remand directive, a physical examination, and after any further review of the Veteran's claims file, the orthopedic examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or better) that any right knee disability is due to or the result of the Veteran's active military service.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion. 

The neurologic examiner should render an opinion as to the relationship between a current migraine headache disability and service-connected chronic fatigue syndrome.  Specifically, (1) is the migraine headache disability a component of the chronic fatigue syndrome?  If not, (2) does the Veteran have a headache disorder separate and apart from the migraine headache disability that is related to the chronic fatigue syndrome?  Finally, the examiner should render an opinion as to (3) whether it is at least as likely as not (i.e. a 50 percent probability or better) that any migraine headache disability is due to or the result of the Veteran's active military service? 

2.  After the development requested has been completed, the RO/AMC must review the examination reports to ensure that it is in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

3.  After completing the requested actions and any additional notification and/or development action deemed warranted, the RO/AMC must readjudicate the claims of service connection for a right knee disability and a migraine headache disability.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


